Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
shetwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICT COURT

                                    DISTRICT OF OREGON

RICHARD N. WINDHAUS,
                                                     Civil No. 6:18-cv-1830-JR

                       Plaintiff,
                                                     ORDER FOR ATTORNEY FEES
       vs.                                           PURSUANT TO EAJA

Commissioner of Social Security
Administration,

                       Defendant.


       After considering the Stipulated Motion of the parties submitted herein, Order hereby

grants that Commissioner shall pay Plaintiff's attorney the sum of $8,170.00 upon verification

that Plaintiff has no debt to the government which qualifies for offset against the awarded fees,

pursuant to the reasoning in Astrue v. Ratliff. 560 U.S. 586, 130 S. Ct. 2521, 2527 (2010) (EAJA

awards fees subject "to a federal administrative offset if the Litigant has outstanding federal

debts") for full settlement of all claims for fees under EAJA.

        If Plaintiff has no such federal debt, payment of $8,170.00 shall be made to Plaintiff's
attorneys, Drew L. Johnson, PC, and mailed to their office at 1700 Valley River Drive, Eugene,

1 - ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
OR 9740 I. If Plaintiff has such debt, the check for any remaining funds after offset shall be

made out to Plaintiff and mailed to counsel's office at the address provided above.

       IT IS SO ORDERED this day of January -12.._, 2020



                                             U.S.               /Magistrate Judge




PRESENTED BY:

By:    /s/ DREW L. JOHNSON
       Drew L. Johnson, OSB #75200
       Of Attorneys for Plaintiff




2 - ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
